Citation Nr: 1604956	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-22 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for muscle tension headaches.

2.  Prior to August 22, 2014, entitlement to a separate evaluation or evaluations for neurological complications of the service-connected lumbar strain with degenerative disc disease and intervertebral disc disease.

3.  On and after August 22, 2014, entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity. 

4.  On and after August 22, 2014, entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity.

5.  Prior to August 22, 2014, entitlement to an initial compensable evaluation for left knee strain.

6.  Prior to August 22, 2014, entitlement to an initial compensable evaluation for right knee strain.
7.  On and after August 22, 2014, entitlement to an evaluation in excess of 10 percent for left knee strain with degenerative arthritis.

8.  On and after August 22, 2014, entitlement to an evaluation in excess of 10 percent for right knee strain with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1999 to November 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2014 and January 2015, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular evaluation for his muscle tension headaches. 

2.  Prior to August 22, 2014, the preponderance of the evidence indicates that the Veteran did not have any neurological complications of the service-connected lumbar strain with degenerative disc disease and intervertebral disc disease. 

3.  On and after August 22, 2014, the Veteran's radiculopathy of the right and left lower extremity has been manifested as moderate neuralgia of the sciatic nerve. 

4.  Prior to August 22, 2014, the Veteran's left knee strain was manifested by full or nearly full range of motion.

5.  Prior to August 22, 2014, the Veteran's right knee strain was manifested by full or nearly full range of motion.

6.  On and after August 22, 2014, the Veteran's left knee strain with degenerative arthritis has been limited at most to 50 degrees of flexion; 40 degrees following repetitive use.

7.  On and after August 22, 2014, the Veteran's right knee strain with degenerative arthritis has been limited at most to 55 degrees of flexion; 45 degrees following repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for muscle tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2015). 

2.  Prior to August 22, 2014, the criteria for a separate evaluation for neurological complications of the service-connected lumbar strain with degenerative disc disease and intervertebral disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (2015); 38 C.F.R. § 4.124a , Diagnostic Code 8720 (2015).

3.  On and after August 22, 2014, the criteria for an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (2015); 38 C.F.R. § 4.124a , Diagnostic Code 8720 (2015).

4.  On and after August 22, 2014, the criteria for an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (2015); 38 C.F.R. § 4.124a , Diagnostic Code 8720 (2015).

5.  Prior to August 22, 2014, the criteria for an initial compensable evaluation for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2015).

6.  Prior to August 22, 2014, the criteria for an initial compensable evaluation for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2015).

7.  On and after August 22, 2014, the criteria for an evaluation in excess of 10 percent for left knee strain with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2015).

8.  On and after August 22, 2014, the criteria for an evaluation in excess of 10 percent for right knee strain with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in June 2008, prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to his Application for Compensation and/or Pension advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  At the time he filed his claims, the Veteran signed a "Revised BDD VCAA Notice" indicating that he had no other information or evidence to give VA to substantiate his claims.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided notice regarding assignment of disability ratings.  Thereafter, the claims were reviewed and the RO issued the March 2009 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The claims on appeal are downstream issues, which were initiated by a notice of disagreement.  Once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in regard to these claims.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate and thorough evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the claims.   
Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was examined in August 2014.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board, therefore, concludes that these examination reports, as well as the others of record, are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4), 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, as noted above, the Board remanded this matter for further development in January 2014 and January 2015.  In January 2014, the Board instructed the AOJ to obtain any outstanding service treatment and personnel records, inquire with the Veteran as to the existence of any outstanding treatment records, provide examinations for each of the claimed disabilities, and readjudicate the claims.  Subsequently, additional service records were associated with the claims folder; in a July 2014 letter the AOJ requested that the Veteran identify any outstanding treatment records and enclosed an Authorization and Consent to Release Information; the Veteran was provided examinations in August 2014; and his claims were readjudicated in a September 2014 supplemental statement of the case (SSOC).  Thereafter in January 2015, the Board instructed the AOJ to obtain additional medical reports for the knee disabilities and neurological manifestations of the lumbar spine, and to readjudicate the claims.  Addendum reports were obtained in April 2015 for the knee and spine, and the claims were re adjudicated in a June 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Finally, the Veteran declined to present testimony before a Veterans Law Judge.  
Thus, the duties to notify and assist have been met.

Increased Evaluation Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  
Muscle Tension Headaches

The Veteran essentially contends that his muscle tension headaches are more disabling than contemplated by the current 50 percent disability evaluation.  

The Veteran's muscle tension headaches have been evaluated under Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In this case, Diagnostic Code 8199 is used to evaluate unlisted miscellaneous neurological conditions and convulsive disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  Under Diagnostic Code 8100, a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

The Board notes that the Veteran is currently in receipt of the maximum schedular evaluation for his muscle tension headaches, and has also considered the applicability of an alternative diagnostic code for evaluating the Veteran's headaches, but finds that no other diagnostic code is more appropriate for rating the Veteran's disability.  Therefore, a higher rating is not warranted. 
 
Prior to August 22, 2014, Neurological Complications of the Service-Connected Lumbar Strain with Degenerative Disc Disease and Intervertebral Disc Disease

In remanding this matter in January 2015, the Board specifically directed that an addendum opinion be obtained to determine whether separate evaluations for the Veteran's neurological complications were warranted prior to August 22, 2014.  

In an April 2014 addendum report, a VA examiner opined that there were no neurological complications prior to August 22, 2014.  He stated that the date of x-ray was noted and the date of diagnosis was the day of examination (i.e. August 22, 2014).  While it was noted that onset was imprecise and could not be decided without mere speculation, the examiner determined that there was no direct or indirect evidence demonstrating any symptoms for neurological complications prior to the August 22, 2014, examination.  

As there is no other pertinent evidence contained in the claims file, the Board finds that a separate evaluation for neurological complications of the service-connected lumbar strain with degenerative disc disease and intervertebral disc disease prior to August 22, 2014, is not warranted.  

On and after August 22, 2014, Neurological Complications of the Service-Connected Lumbar Strain with Degenerative Disc Disease and Intervertebral Disc Disease

The Veteran essentially contends that his radiculopathy of the bilateral lower extremities is more disabling than contemplated by current 20 percent evaluation on each side.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2015).  

For neuralgia of the sciatic nerve 10, 20, and 40 percent evaluations are assigned for incomplete paralysis that is mild, moderate, and moderately severe.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8620, 8720 (2015).  A 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy.  A maximum 80 percent evaluation is assigned for complete paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and the flexion of knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a , Diagnostic Codes 8720 (2015).

An August 2014 VA examination report showed that the Veteran had localized tenderness to palpation over lumbar vertebral processes at L3 through L5, and tenderness to palpation of lumbar paraspinal muscles at same levels.  He had guarding/muscle spasm severe enough to result in abnormal gait, and abnormal spinal contour.  The examiner also indicated that guarding and/or muscle spasms was present but did not result in abnormal gait or spinal contour, which the Board finds was a typo given the remaining evidence of record.  Muscle strength testing was normal and he did not have muscle atrophy.  Reflex evaluation showed that deep tendon reflexes were absent in the bilateral knees but normal in the bilateral ankles.  Sensory evaluation showed that sensation to light touch was normal and straight leg raising text was positive.  The examiner found that the Veteran had symptoms of radiculopathy of the bilateral sciatic nerve roots with moderate intermittent pain in the bilateral lower extremity.  The examiner rated the Veteran's symptoms as mild on each extremity, and noted that he regularly used a brace.  

The other medical records in the claims file do not address the rating criteria relevant to the Veteran's radiculopathy.

Here, the Board finds that the Veteran's radiculopathy is no more than moderate incomplete paralysis.  The objective evidence of record shows absent deep tendon in the bilateral knees, positive straight leg raising test, moderate intermittent pain in the bilateral lower extremity, and use of a brace.  There was, however, normal muscle strength, without muscle atrophy, and normal sensation to light touch.  The evidence does not demonstrate a severe disability, particularly where the examiner found the Veteran's symptoms to be mild.  Accordingly, an evaluation in excess of 20 percent for the right and left lower extremities is not warranted. 

Bilateral Knee Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2015).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2015).

The Veteran essentially contends that his bilateral knee disability is more disabling than contemplated by the current non-compensable evaluation prior to August 22, 2014, and 10 percent evaluation thereafter.  

Prior to August 22, 2014, the Veteran's knee disabilities were evaluated under Diagnostic Code 5299-5024, which represents tenosynovitis (Diagnostic Code 5024).  See 38 C.F.R. § 4.27 (2015) (describing the use of hyphenated and analogous diagnostic codes to rate injuries and residuals).  Beginning August 22, 2014, his knee disabilities were evaluated under Diagnostic Codes 5010-5260.  Both Diagnostic Codes 5010 and 5024 are rated under Diagnostic Code 5003, which is rated on limitation of motion.  See 38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5260, for limitation of flexion of the knee, zero, 10, 20, and maximum 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).   Under Diagnostic Code 5261, for limitation of knee extension, zero, 10, 20, 30, 40, and maximum 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  Normal knee motion is from zero degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).  Separate ratings under Diagnostic Code 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004. 

The September 2008 VA examination report noted complaints of pain, stiffness, and swelling but without instability.  Every two to three weeks, there were moderate flare-ups lasting three to seven days, which were relived with rest and Ibuprofen.  The Veteran contended that there was a 50 percent additional limitation of motion/functional impairment during flare-ups.  There was no joint ankylosis, objective joint abnormalities, or inflammatory arthritis.  Range of motion of the bilateral knee was 0 to 140 degrees without pain on motion.  X-rays showed there were no bone or soft tissue abnormalities.  The Veteran's knee disabilities presented no significant effects on his usual occupation but affected his usual daily activities, to include prevent sports.  The examiner diagnosed bilateral chronic knee strain.  

VA treatment records dated throughout 2010 and 2011 noted the Veteran's complaints of knee pain.  In September 2010, it was noted that the Veteran presented with knee pain and on evaluation he was tender to palpation at patella tendon.  There were negative drawer and McMurray tests.  In August 2012, it was noted that the Veteran had stable patellar tendonitis and likely 2/2 limited flexibility.  Range of motion was full and active (0 to 135 degrees).  As to meniscal integrity, there was no joint line tenderness and McMurray was without palpable clicks.  As to ligament integrity, there was no medial collateral ligament (MCL) or lateral collateral ligament (LCL) laxity.  Also, negative Lachman, negative anterior/posterior drawer, and negative pivot tests were noted.  

An August 2014 VA examination report showed the Veteran's complaints of flare-ups required physical therapy.  Range of motion of the right knee was from 0 to 55 degrees with pain starting at 0 and 10 degrees, the left knee was from 0 to 50 with pain starting at 0 and 10 degrees.  He was able to perform repetitive motion with the following post-test results:  range of motion of the right knee from 0 to 45 degrees and the left knee from 0 to 40 degrees.  Following repetitive motion, the Veteran had additional limitation in range of motion and functional loss/impairment of the knee and lower leg:  less movement than normal; excess fatigability; pain on movement; and interference with sitting, standing, and weight bearing bilaterally.  The examiner indicated that he was unable to determine without resorting to speculation if additional limitation of motion was present due to pain during flare-ups or when joint pain was used repeatedly over a period of time.  The Veteran did not have pain on palpation.  Muscle strength testing showed that bilateral flexion was active movement against some resistance, and bilateral knee extension was normal.  On joint stability test, anterior stability (Lachman test) and medial lateral instability were both normal bilaterally, but posterior instability was unable to be tested bilaterally.  The examiner noted that there was recurrent patellar subluxation/dislocation but indicated that it was not present in either the left or right knees.  The examiner also found that there were no meniscal conditions, total knee joint replacement, arthroscopic or other knee surgeries or residuals thereof, or scars. The Veteran occasionally used braces, and his disabilities were not so functionally impaired that no effective function remained other than which would be served by an amputation with prosthesis.  Diagnostic testing revealed bilateral degenerative/ traumatic arthritis and x-ray evidence of patellar subluxation.   The Veteran's knee disabilities impaired function with regard to prolonged walking and standing, and squatting/kneeling.  

Pursuant to the Board's remand to clarify the nature of the Veteran's knee disability, an addendum report was obtained in April 2015.  The examiner noted that there was no instability or subluxation, or history of such as he was unable to test posterior cruciate ligament (PCL) due to flexion range of motion results.  

Based on the evidence, higher disability evaluations are not warranted for either knee for either time periods on appeal.  Prior to August 22, 2014, a compensable evaluation is not warranted.  The Veteran demonstrated full or nearly full range of motion (with limitation at most from 0 to 135 degrees).  Thus, flexion has not been limited to anywhere near 45 degrees or less, such that a compensable evaluation would be assigned under Diagnostic Code 5260 for the left knee.  In addition, because that extension has not been limited to 10 degrees or more, a compensable evaluation under Diagnostic Code 5261 is also not warranted.  Likewise, for the period on and after August 22, 2014, an evaluation in excess of 10 percent is not warranted.  The Veteran's range of motion was from 0 to 55 degrees in the right knee and 0 to 50 degrees in the left knee, which is not commensurate with flexion limited to 30 degrees or less or extension limited to 15 degrees or more to meet the criterion for 20 percent disability evaluations under either Diagnostic Codes 5260 or 5261.  

The Board has also considered the effect of pain and weakness in evaluating the Veteran's knee disabilities.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. 202 (1995).  Although during the September 2008 VA examination the Veteran indicated a 50 percent additional limitation of motion/functional impairment during flare-ups, there is no medical evidence to substantiate such limitation.  Furthermore, the August 2014 VA examiner stated that he would be unable to determine without resorting to speculation if additional limitation of motion was present due to pain during flare-ups or when joint pain was used repeatedly over a period of time.  During the August 2014 examination, the Veteran was able to perform repetitive motion with the following post-test results:  range of motion of the right knee from 0 to 45 degrees and the left knee from 0 to 40 degrees.  After repetitive motion, the Veteran had the following additional limitation in range of motion and functional loss/impairment of the knee and lower leg:  less movement than normal; excess fatigability; pain on movement; and interference with sitting, standing, and weight bearing bilaterally.  Although the Veteran experienced additional functional limitations on repetitive motion, the loss in range of motion is not commensurate with that for the next higher ratings.  Based on the evidence, the Board finds that the current non-compensable and 10 percent evaluations during the relevant time periods for each knee adequately portray any functional impairment, pain, and limitation of motion that the Veteran experiences as a consequence of use of his knees.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has also evaluated the Veteran's knee disabilities under other relevant criteria to determine whether an increased rating is warranted.  However, as noted above, the April 2015 VA examiner clarified that the Veteran did not have instability or subluxation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Therefore, a higher evaluation under Diagnostic Code 5257 is not warranted.   

The Board notes that separate ratings may be assigned for knee disabilities under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 98.  In this case, there is no indication of recurrent subluxation or lateral instability, and a separate evaluation is not warranted. 

Additionally, the evidence does not support an award for an increased rating under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum as none of these disabilities have been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263 (2015). 

As the preponderance of the evidence is against the claims for increased ratings, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Other considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of headaches so severe interfering with his work environment is contemplated in the rating criteria, which expressly consider "severe economic inadaptability."  Also, his complaints of neurological pain in his extremities due to his spine are also contemplated by the diagnostic code which references motor and sensory function, impaired function in general, and requires consideration of loss of reflexes, muscle atrophy, sensory disturbances, and pain.  The Veteran's reported knee symptoms are contemplated by the diagnostic criteria which refer to limitation of motion, instability, and additional functional limitations.  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 50 percent for muscle tension headaches is denied.

Prior to August 22, 2014, entitlement to a separate evaluation or evaluations for neurological complications of the service-connected lumbar strain with degenerative disc disease and intervertebral disc disease is denied.

On and after August 22, 2014, entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity is denied. 

On and after August 22, 2014, entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity is denied.

Prior to August 22, 2014, entitlement to an initial compensable evaluation for left knee strain is denied.

Prior to August 22, 2014, entitlement to an initial compensable evaluation for right knee strain is denied.

On and after August 22, 2014, entitlement to an initial evaluation in excess of 10 percent for right knee strain is denied.

On and after August 22, 2014, entitlement to an initial evaluation in excess of 10 percent for left knee strain is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


